            Case 3:20-cv-00852-AC     Document 58       Filed 11/20/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




MARY MUNIZ,                                                No. 3:20-cv-00852-AC

                      Plaintiff,                           ORDER

       v.

ETHICON, INC. and JOHNSON &
JOHNSON,

                      Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation [54] on September 16,

2020, in which he recommends that the Court dismiss this action without prejudice for failure to

prosecute. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal

Rule of Civil Procedure 72(b).




1 - ORDER
         Case 3:20-cv-00852-AC          Document 58        Filed 11/20/20     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [54].

Accordingly, this action is dismissed without prejudice for failure to prosecute.

       IT IS SO ORDERED.



                November 20, 2020
       DATED: __________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
